Citation Nr: 0405482	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left eye 
disorder claimed as secondary to service-connected right eye 
disability has been received.

2.  Entitlement to an increased rating for service-connected 
right eye disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1952 to April 1953.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which 
the RO determined that the appellant had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a left eye disorder secondary to the 
service-connected right eye disability and denied his claim 
of entitlement to an increased evaluation for the right eye 
disability.

The Board notes that the appellant's claim for secondary 
service connection for a left eye disorder was originally 
denied in a September 1993 rating decision.  The appellant 
was notified that same month and he did appeal.  In February 
1997, the Board denied the appellant's secondary service 
connection claim for the left eye.  The February 1997 Board 
decision, therefore, represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  Thereafter, 
the RO issued rating decisions in September 1997, and 
December 1999, in which the reopening of the appellant's left 
eye secondary service connection claim was denied.  The 
appellant was notified of each of these two denials, but he 
did not complete the procedural steps required for an appeal 
of either denial.  The December 1999 rating action therefore 
represents the last final decision on any basis as to the 
issue of secondary service connection for a left eye 
disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

In October 2003, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that the appellant submitted additional 
evidence in conjunction with the October 2003 videoconference 
hearing, namely, the reports from August 2003 VA outpatient 
treatment.  The appellant also submitted a waiver of initial 
review of that evidence by the agency of original 
jurisdiction.  38 C.F.R. § 20.1304.  The appellant also 
submitted claims of entitlement to service connection for a 
stomach disorder and diplopia; these claims are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The Board denied secondary service connection for a left 
eye disorder in a decision issued in February 1997; the 
appellant did not appeal that denial.  

3.  A September 1997 rating decision denied the reopening of 
the appellant's claim for service connection on a secondary 
basis for the left eye; that decision was not appealed and it 
became final.

4.  A December 1999 rating decision continued the denial of 
the reopening the appellant's left eye claim; that decision 
was not appealed and it became final.  

5.  The evidence received since the December 1999 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

6.  The appellant is service-connected for a right eye 
disability, namely enucleation, but he is not service-
connected for a left eye disability.

7.  In April 1955, the appellant's visual acuity in the left 
eye was 20/20.  

8.  There is no evidence of an inability to wear an 
artificial eye.

9.  The disability picture associated with the right eye 
disability is not so unusual as to render the application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that denied the 
reopening of the appellant's claim for secondary service 
connection for a left eye disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2003).

2.  The evidence received subsequent to the December 1999 
rating decision and January 2000 notification is not new and 
material, and does not serve to reopen the appellant's claim 
of entitlement to secondary service connection for a left eye 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.304 (2003); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

3.  A rating in excess of 40 percent for the right eye 
disability is not warranted on either a schedular or an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 5108; 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.79, 
4.80, 4.84a, Diagnostic Code 6066 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first issue for resolution before the Board is whether 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to secondary service 
connection for a left eye disorder.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has not been received to reopen the left eye 
secondary service connection claim.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The December 1999 rating 
decision, the last time the left eye secondary service 
connection claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the December 1999 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was recently amended and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment does 
apply in this case as the appellant's claim to reopen was 
filed in April 2002.  The revised regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
define material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its December 
1999 rating decision included the appellant's service medical 
records; the appellant's claims for service connection dated 
between June 1953 and October 1999; the reports of VA eye 
examinations rendered in March 1993, and September 1996; the 
reports of VA inpatient treatment rendered in 1955, 1961, and 
1990; the reports of VA outpatient treatment rendered between 
1993 and 1999; an undated private medical report; the 
testimony presented by the appellant at his March 1994 and 
January 1999 personal hearings at the RO; and various written 
statements submitted by the appellant and his representative.

The appellant's service medical records show that he was 
hospitalized for treatment of a detached retina in the right 
eye due to unknown cause during service.  On physical 
examination in February 1953, prior to his discharge, his 
vision in the left eye was found to be 20/20.  Nothing in the 
service medical records show any problems with the 
appellant's left eye.

VA treatment records show that the appellant underwent 
enucleation of the right eye in February 1955.  He 
subsequently was fitted for a plastic eye.  The first medical 
records that reveal any treatment for the appellant's left 
eye are dated in the 1990s.  On VA examination conducted in 
March 1993, the examiner found some reduction in vision in 
the appellant's left eye due to very early lenticular haze, 
but primarily due to corneal dystrophy in the endothelium.

At his personal hearing conducted at the RO in March 1994, 
the appellant testified that approximately two or three years 
previously he had begun having trouble with his left eye.  He 
stated that he experienced fluttering of the eye and that it 
would get bloodshot.  He also reported blurred vision and 
said it felt as if his eye were getting tired.  He sought 
treatment from the VA for his left eye, but he was told there 
was nothing they could do for it and so he quit going.  The 
appellant further testified that the doctors had not told him 
anything about what was causing his left eye problems, but 
that it was his opinion that his left eye had been doing 
double work since 1952, and that this is what had caused his 
current left eye problems.

The appellant underwent VA examination in September 1996; he 
complained of experiencing flashes of light at night and an 
inability to wear glasses.  He reported that his distant 
vision had decreased for the previous several months, that 
his eye became red and that he got headaches from glare.  It 
was noted that his past ocular history was significant for 
removal of his right eye and for a piece of brick, foreign 
body, in the left eye in 1970 or 1971.  On physical 
examination, the appellant's best corrected left eye visual 
acuity was 20/30.  The examiner rendered clinical impressions 
of prosthesis, right eye and Fuchs' corneal dystrophy of the 
left eye.  Primary open angle glaucoma was suspected.  The 
examiner stated that the corneal dystrophy was most likely 
the cause of the glare and decreased vision.  The examiner 
opined that the Fuchs' corneal dystrophy of the left eye was 
not related to the prosthesis in the right eye.  The examiner 
further stated that the appellant's elevated intraocular 
pressures and increased cup to disc ratio were not likely 
related to the prosthesis in the right eye.  In summary, the 
examiner stated that the difficulties the appellant was 
having in his left eye were not related to the prosthesis on 
the right side.

In November 1996, the appellant submitted an undated document 
entitled "Understanding Your Eye Condition" that included 
handwritten physician comments noting Fuchs' corneal 
dystrophy "cloudy window", very mild cataract, and very mild 
retinal degeneration, "bad film".

The appellant underwent a VA medical examination in April 
1997; his best corrected visual acuity in the left eye was 
20/40 and he was J-3 near.  The appellant demonstrated normal 
movement of the left eye.  The left conjunctiva was normal.  
There was a 1+ nuclear sclerotic cataract in the left eye, as 
well as 1+ cornea guttata centrally.  There was a small 
chorioretinal scar below the infratemporal arcade.  The 
examiner rendered diagnoses of cornea guttata, left eye; mild 
nuclear sclerotic cataract, left eye; suspected primary open 
angle glaucoma.  The examiner stated that the cornea defect 
did not appear to be causing significant visual problems and 
that the cataract was probably the primary cause of the 
mildly decreased vision in the left eye.  

VA outpatient treatment records dated between August 1997 and 
October 1999 reveal that the appellant had been diagnosed 
with age-related macular degeneration, Fuchs' corneal 
dystrophy, and suspected glaucoma.  His left eye visual 
acuity was 20/50.  These records do not contain any 
indication of an etiologic relationship between the service-
connected right eye disability and any diagnosed left eye 
disorder.

A private doctor written statement dated in November 1998 
indicates that the appellant suffered from poor depth 
perception, a need for concentrated light, and a restricted 
field of vision due to having only one eye.  The doctor 
stated that the appellant suffered from nonexudative age-
related macular degeneration and that this condition was the 
cause of his decreased vision.

The evidence added to the claims file after the December 1999 
rating decision denial includes the appellant's April 2002 
claim for an increased evaluation; the report of the VA eye 
examination conducted in August 2002; VA outpatient medical 
records dated between April 1998 and August 2003; the 
appellant's testimony at his October 2003 videoconference 
hearing; and various written statements submitted by the 
appellant and his representative.

The appellant underwent a VA eye examination in August 2002; 
his best corrected visual acuity in the left eye was 20/100 
distant and near.  The examiner rendered clinical assessments 
of left eye Fuchs' corneal dystrophy; cataract, left eye; and 
mild age-related macular degeneration.  The examiner stated 
that the Fuchs' dystrophy was the primary cause of the 
appellant's decreased vision.  

The VA outpatient medical evidence of record indicates that 
the appellant's left eye demonstrated 20/200 corrected visual 
acuity in September 2002, and 20/400 in August 2003.  The 
report of the August 2003 VA treatment indicated that there 
were left eye findings of 3-4+ cornea guttata, 3+ nuclear 
sclerosis, 2+ cortical opacities, RPE mottling, and lattice 
degeneration.  

The appellant testified at his October 2003 videoconference 
hearing that his eyesight in his left eye had worsened 
recently.  He stated that he was unable to drive and that he 
had trouble judging distances.  He said that he felt that if 
he had not lost his right eye that he would still be able to 
see.  The appellant testified that no one had told him that 
his left eye conditions were related to his right eye 
disability.  

The specified basis for final disallowance of the appellant's 
claim for secondary service connection for a left eye 
disorder was that the evidence failed to show that the left 
eye condition was caused by the enucleation of the right eye.  
The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a), 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that, as a 
result of his service-connected right eye disability, his 
left eye disorder has worsened.  However, there is no 
indication in the competent medical evidence of record that 
any of the appellant's overall left eye pathology is due to 
his right eye disability as opposed to other non-service-
connected medical problems.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  However, the Board also concludes 
that such is not "material" because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Rather it merely confirms that the appellant suffers from 
various left eye conditions that have decreased his visual 
acuity without offering any indication of a causal link or 
nexus between any portion of the left eye pathology and the 
service-connected right eye disability.  This evidence does 
not address or contradict the reasoning offered in support of 
the December 1999 RO rating decision.  It has no bearing on 
the issue of secondary service connection for the left eye 
and therefore, is not material.  See Shoop v. Derwinski, 3 
Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
has a left eye disorder as a result of his service-connected 
right eye disability.  These statements are not competent 
evidence of a diagnosis of any left eye disorder, nor do they 
establish a nexus between any left eye condition and the 
service-connected right eye disability.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

The Board finds that the evidence submitted subsequent to the 
December 1999 rating decision does not provide relevant 
information as to the question of whether the appellant 
suffers from left eye pathology secondary to his service-
connected right eye disability.  No competent medical opinion 
refuting the September 1996 opinion of a VA examiner that the 
difficulties the appellant was having with his left eye were 
not related to the right eye prosthesis is in evidence.  As 
none of the evidence added to the record since the RO's 
December 1999 rating decision, either by itself or in the 
context of all the evidence, both old and new, is competent 
medical evidence reflecting the existence of an etiologic 
nexus between the right eye disability and any left eye 
condition, the Board concludes that the evidence of record 
added since the December 1999 rating decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for secondary 
service connection for the left eye.  Therefore, the RO's 
decision in December 1999 remains final, and the claim is not 
reopened.

The second issue before the Board is whether an increased 
rating for service-connected right eye disability, currently 
evaluated as 40 percent disabling, is warranted.  After a 
review of the evidence of record, the Board finds that an 
evaluation in excess of 40 percent is not warranted for the 
right eye disability on either a schedular or extraschedular 
basis.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the report of the VA evaluation 
conducted in August 2002, and in the reports of VA treatment 
rendered between 2001 and August 2003.

The appellant is service-connected for the anatomic loss of 
his right eye, but he is not service-connected for any right 
eye disability.  Under 38 C.F.R. § 4.84a, Diagnostic Code 
6066, the anatomical loss of one eye warrants a 40 percent 
evaluation, in addition to special monthly compensation.  An 
additional 10 percent should be added if an artificial eye 
cannot be worn.  38 C.F.R. § 4.84a.

The regulations also provide that compensation is payable for 
the combination of service-connected and nonservice-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

The appellant underwent a VA eye examination in August 2002.  
The right eye was prosthetic.  The uncorrected visual acuity 
of the left eye was 20/400 and the corrected visual acuity of 
the left eye was 20/100.  VA clinic records dated in August 
2003 indicate that the appellant's left eye corrected visual 
acuity was 20/400.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
appellant's monocular vision, and the current rating 
criteria, a higher rating than 40 percent would require 
greater impairment of visual acuity than currently 
demonstrated.  The Board has considered whether an increased 
evaluation in excess of 40 percent is available for the 
appellant's anatomic loss of one eye when the other eye is 
not service-connected.  The evidence establishes that the 
appellant is able to use a prosthesis for the enucleated eye.  
Most importantly, the Board notes that any increase in 
impairment in the nonservice-connected left eye after the 
initial rating will be disregarded in evaluating a claim for 
an increased rating for the service-connected right eye.  See 
Villano v. Brown, 10 Vet. App. 248, 250 (1997).  In this 
regard, the Board notes that the appellant's left eye 
corrected vision was measured at 20/20 during the April 1955 
VA hospitalization, not long after the initial grant of 
service connection, and that other concurrent treatment 
reports noted the same left eye vision finding (and in no 
case reported a finding greater than 20/40, as necessary to 
consider an increased evaluation for the service-connected 
right eye disabilities).

Although an October 2002 VA medical report lists the 
appellant's vision as 20/200 and states that this would 
render him "legally blind," that level of left eye visual 
acuity still is not blindness for VA compensation purposes 
which require that the veteran have only light perception to 
be considered blind.  38 C.F.R. § 4.79.  Therefore, the 
appellant's left eye is considered normal for the purpose of 
rating his visual disability because he is not shown to be 
blind in the left eye and that eye is therefore considered to 
be nonservice-connected.  Thus, it also follows there is no 
service-connected disability to rate in the left eye.  The 
Board is unable to find any applicable Diagnostic Code that 
provides for an evaluation of the right eye disability in 
excess of 40 percent, plus the special monthly compensation 
that the appellant has already been granted.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 40 percent for the enucleation of the right eye 
are not met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 4.84, 
Diagnostic Code 6066.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 40 percent evaluation for the right 
eye disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected right eye disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for visual disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
right eye and he has not sought any treatment for this 
condition.  The appellant has not offered any objective 
evidence of any symptoms due to the right eye prosthesis that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings set forth above most closely approximate those 
necessary for the 40 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 40 percent for the appellant's right eye disability under 
the schedular criteria, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
March 2003 Statement of the Case.  The RO also sent the 
appellant a letter in May 2002 (prior to the issuance of the 
rating decision at issue in September 2002) in which he was 
informed what the evidence had to show to establish 
entitlement and what evidence VA still needed.  The 
appellant, on more than one occasion, including most recently 
in September 2003, submitted additional medical information.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examination and his VA medical records have been 
associated with the claims file.  Private medical records 
have also been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in May 2002.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  In October 2003, the appellant was informed that 
he could submit additional evidence to the Board.  During the 
October 2003 videoconference hearing, the appellant and his 
representative were again informed that additional evidence 
could be submitted; some more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.§ ____).  Therefore, 
there is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to secondary service connection for a 
left eye disorder, the benefits sought on appeal are denied.

Entitlement to a rating in excess of 40 percent for a right 
eye disability is denied.


		
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



